368 F.2d 230
Odie HILL, Appellant,v.MORGAN POWER APPARATUS CORPORATION, Appellee (two cases).
Nos. 18357, 18358.
United States Court of Appeals Eighth Circuit.
Nov. 22, 1966.

Appeals from the United States District Court for the Eastern District of Arkansas; Gordon E. Young, Judge.
Henry Woods, of McMath, Leatherman, Woods & Youngdahl, Little Rock, Ark., for appellant.
William H. Sutton, of Smith, Williams, Friday & Bowen, Little Rock, Ark., for appellee.
Before VOGEL, Chief Judge, GIBSON, Circuit Judge, and REGISTER, District Judge.
PER CURIAM.


1
Plaintiff-appellant, a citizen of Arkansas, was injured on October 24, 1964, in an accident in Arkansas while using a defective swivel manufactured by defendant-appellee, a Washington corporation.  Two separate actions were commenced by plaintiff-appellant, one in warranty and one in tort, alleging that the swivel was defective and was the cause of plaintiff-appellant's injury.  In each case plaintiff-appellant attempted to obtain jurisdiction over the defendant-appellee by virtue of provisions of Ark.  Stat.Ann. 27-2502:


2
'Bases of personal jurisdiction over persons outside this state.'


3
In interpreting the Arkansas statute, Judge Young found it inapplicable and accordingly quashed the service in both cases.  Judge Young's opinion is published in D.C., 259 F. Supp. 609.  Because he has arrived at a permissible conclusion with reference to Arkansas law and a conclusion with which we are incomplete accord, we affirm on the basis of his opinion as published.